Order entered October 8, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00732-CV

                                ALBERT G. HILL, III, Appellant

                                                  V.

                                ALBERT G. HILL, JR., Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-04523

                                             ORDER
       Before the Court is appellant and relator Albert G. Hill, III’s September 29, 2014 motion

for additional temporary relief, the receiver’s response, and Hill III’s reply. Hill III asks us to

stay a hearing on the receiver’s September 26, 2014 application for fees and expenses for work

performed after March 17, 2014 and all further hearings on fee applications. The receiver

contends the motion is not ripe because the trial court has yet to rule on the application for fees,

but that if a stay is granted, the Court should require Hill III to post a bond to protect the receiver

as a party who will be affected by the temporary relief. See TEX. R. APP. P. 52.10(b) (“As a

condition of granting temporary relief, the court may require a bond to protect the parties who

will be affected by the relief.”). Hill III responds that there is no authority for this Court to

require a bond for fees and costs not yet adjudicated and that we should stay the trial court’s
hearing on the fee application in order to preserve the status quo pending the outcome of the

appeal.


          The Court GRANTS the motion for additional temporary relief and ORDERS the

hearing on the receiver’s September 26, 2014 application for payment of fees and expenses and

any hearings on further fee applications by the receiver stayed pending the disposition of this

appeal and the consolidated petition for writ of mandamus. We DENY the receiver’s request for

an additional bond. The bond required by our order of April 3, 2014 in this appeal remains in

place.


                                                   /s/    ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE